[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER OF DISMISSAL UPON DEFENDANT ROYAL CARIBBEAN'S MOTION TO DISMISS
On the motion of defendant Royal Caribbean Cruises, Ltd., dismissal is granted as to it.
The teaching of the cases cited1 reveals that the dispositive inquiry centers on the travelers opportunity to review the ticket-contract and thus become aware of clauses such as the one governing where and when suit against the cruise line must be brought.
The fact that the ticket-contract, while never reaching the plaintiff, resided with the travel agency that the plaintiff employed to purchase the ticket, inclines one to conclude that the opportunity to discover these restrictions existed for a significant period of time. That opportunity was not seized, at plaintiff's peril.
  ___________________ Nadeau, J.